Citation Nr: 1202427	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for neurosyphilis.

2.  Entitlement to service connection for transverse myelitis with neurogenic bladder, to include as secondary to neurosyphilis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In October 2008, the Board remanded the claims to the RO for further development.  In January 2011, the Board sought an expert opinion regarding the claims.  The opinion was associated with the claims file in June 2011, and the claims file was returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a letter dated in July 2011, the Veteran's representative indicated that the Veteran specifically chose not to waive consideration of the June 2011 expert opinion by the agency of original jurisdiction pursuant to 38 C.F.R. § 20.1304(c) (2011).  Accordingly, since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since a Supplemental Statement of the Case pertaining to that evidence has not yet been issued, the claims must be referred back to the RO for consideration.  38 C.F.R. § 20.1304.

The Veteran has also identified outstanding VA treatment records that have not yet been associated with the claims file.  Accordingly, while on remand, these medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain copies of all pertinent treatment records from the  1) Clarksburg, West Virginia, 2) Pittsburgh, Pennsylvania, and 3) Richmond, Virginia VA Medical Centers, as well as any other outstanding records pertinent to the Veteran's claims.

2.  The RO should undertake any other development it determines to be warranted as to the claims on appeal.

3.  Then, the RO should readjudicate the issues on appeal, considering the newly-obtained evidence of record, including the June 2011 expert opinion.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matters should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


